In a proceeding under article 9 of the General Corporation Law for the voluntary dissolution of a corporation and liquidation of its assets, the appeal is from that part of an order which directs that the right to escrow funds be determined upon the accounting of the liquidator. The escrow funds had been deposited by appellants pending a judicial determination of a rent controversy between appellants and the corporation. Order, insofar as appealed from, affirmed, with $10 costs and disbursements. Since the court had general jurisdiction over the rent claim, the consent to submit the controversy to the court upon the accounting was merely an agreement as to the mode of trial which “ will not be destroyed without a showing of good cause therefor ” (Campbell v. Bussing, 274 App. Div. 893). Nolan, P. J., Wenzel, Beldock, Murphy and Kleinfeld, JJ., concur.